524 F.2d 488
UNITED STATES of America, Plaintiff-Appellee,v.Paul MITZKOFF and Leroy Friedman, Defendants-Appellants.
No. 75-1149.
United States Court of Appeals,Fifth Circuit.
Dec. 8, 1975.

Denis Dean, Miami, Fla.  (court appointed), for Mitzkoff.
Arthur Massey, Miami, Fla.  (court appointed), Ralph F. Pelaia, Miami, Fla., for Friedman.
Robert W. Rust, U. S. Atty., J. Daniel Ennis, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Defendants-appellants Mitzkoff and Friedman seek review of judgments of conviction entered at the close of a jury trial in which they were charged with a scheme and artifice to defraud by mail, 18 U.S.C. § 1341; fraud by wire communication, 18 U.S.C. § 1343; transporting in interstate commerce security converted and taken by fraud, 18 U.S.C. § 2314; and conspiracy to commit the aforementioned offenses, 18 U.S.C. § 371.  Defendant Mitzkoff specifies the following errors: (1) the trial court allowed the indictment to go to the jury room without removing from all counts the names of co-defendants not on trial; (2) the trial court permitted hearsay testimony without a proper cautionary instruction; and (3) the evidence was insufficient to sustain the conviction.  Defendant Friedman specifies the following errors: (1) the trial court allowed the indictment to go to the jury room without removing from all counts the names of the co-defendants not on trial; (2) the Government, acting in bad faith, proceeded to trial on a 29 count indictment against defendant and, having known in advance of trial that they would not present evidence on 22 of the 29 counts, dismissed 22 counts at the close of the case.  In the light of the record, briefs, and arguments of counsel, we have carefully considered these allegations and find no merit in any of them.


2
Affirmed.